 1   David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
 2   Martin Schannong (SBN 243297)
     schannongm@cmtlaw.com
 3   CARLSON & MESSER LLP
     5901 West Century Boulevard, Suite 1200
 4   Los Angeles, California 90045
     (310) 242-2200 Telephone
 5   (310) 242-2222 Facsimile
 6   Attorneys for Defendant
     EDUCATIONAL CREDIT MANAGEMENT CORPORATION
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
11
     RAMON O. RIVERA,        ) CASE NO. 1:19-cv-01609-AWI-EPG
12                           )
             Plaintiff,      ) ANSWER
13                           )
         vs.                 )
14                           )
     EDUCATIONAL CREDIT      )
15   MANAGEMENT CORPORATION, )
                             )
16           Defendant.      )
                             )
17                           )
                             )
18
19                  Defendant EDUCATIONAL CREDIT MANAGEMENT CORPORATION
20   (“Defendant”) hereby answers the Complaint of Plaintiff RAMON O. RIVERA
21   (“Plaintiff”) as set forth below.
22                                  NATURE OF THE ACTION
23                  1.   Defendant admits that Plaintiff has brought an action. Defendant
24   denies that Plaintiff’s action has merit, and further denies the remaining allegations
25   in Paragraph 1 of the Complaint.
26                                 JURISDICTION AND VENUE
27                  2.   Defendant admits that Plaintiff has brought an action. Defendant
28   denies that Plaintiff’s action has merit. Defendant lacks sufficient knowledge or

     {00127149;1}                                  1
                                                                                            ANSWER
                                                                     CASE NO. 1:19-cv-01609-AWI-EPG
 1   information to admit or deny the remaining allegations in Paragraph 2 of the
 2   Complaint, which also constitute legal conclusions.
 3                  3.   Defendant admits that it may conduct business in the Eastern District
 4   of California from time to time.             Defendant lacks sufficient knowledge or
 5   information to admit or deny the remaining allegations in Paragraph 3 of the
 6   Complaint, which also constitute legal conclusions.
 7                                             PARTIES
 8                  4.   Defendant lacks sufficient knowledge or information to admit or deny
 9   the allegations in Paragraph 4 of the Complaint.
10                  5.   Defendant lacks sufficient knowledge or information to admit or deny
11   the allegations in Paragraph 5 of the Complaint, which also constitute legal
12   conclusions.
13                  6.   Defendant is a nonprofit guaranty agency under the Higher Education
14   Act of 1965, 20 U.S.C. § 1071, et seq. (“HEA”). As such, Defendant helps the
15   United States Department of Education to administer the Federal Family Education
16   Loan Program (“FFELP”). This requires Defendant to perform the numerous duties
17   for guaranty agencies set forth in the HEA and Code of Federal Regulations. While
18   attempts to collect defaulted FFELP loans may be part of Defendant’s
19   responsibilities as a guaranty agency, such responsibilities do not constitute
20   Defendant’s principal purpose. To the extent the allegations in Paragraph 6 of
21   Plaintiff’s Complaint are inconsistent with any of the foregoing, Defendant denies
22   them. Defendant admits that it has a business address of 111 Washington Avenue
23   South, Suite 1400, Minnesota, MN 55401.
24                  7.   Defendant lacks sufficient knowledge or information to admit or deny
25   the allegations in Paragraph 7 of the Complaint, which also constitute legal
26   conclusions.
27                  8.   Defendant lacks sufficient knowledge or information to admit or deny
28   the allegations in Paragraph 8 of the Complaint.

     {00127149;1}                                    2
                                                                                               ANSWER
                                                                        CASE NO. 1:19-cv-01609-AWI-EPG
 1                           FACTS SUPPORTING CAUSES OF ACTION
 2                  9.    Defendant denies the allegations in Paragraph 9 of the Complaint.
 3                  10.   Defendant denies the allegations in Paragraph 10 of the Complaint.
 4                  11.   Defendant currently lacks sufficient knowledge or information to
 5   admit or deny the allegations in Paragraph 11 of the Complaint. Defendant is still
 6   investigating Plaintiff’s claims.
 7                  12.   Defendant currently lacks sufficient knowledge or information to
 8   admit or deny the allegations in Paragraph 12 of the Complaint. Defendant is still
 9   investigating Plaintiff’s claims.
10                  13.   Defendant currently lacks sufficient knowledge or information to
11   admit or deny the allegations in Paragraph 13 of the Complaint. Defendant is still
12   investigating Plaintiff’s claims.
13                  14.   Defendant denies the allegations in Paragraph 14 of the Complaint.
14                  15.   Defendant denies the allegations in Paragraph 15 of the Complaint.
15                  16.   Defendant denies the allegations in Paragraph 16 of the Complaint.
16                  17.   Defendant denies the allegations in Paragraph 17 of the Complaint.
17                  18.   Defendant admits that Plaintiff mentioned bankruptcy in a brief
18   telephone conversation, but denies that Plaintiff provided his attorney’s contact
19   information.
20                  19.   Defendant denies the allegations in Paragraph 19 of the Complaint.
21                  20.   Defendant denies the allegations in Paragraph 20 of the Complaint.
22                  21.   Defendant lacks sufficient knowledge or information to admit or deny
23   the allegations in Paragraph 21 of the Complaint.
24                  22.   Defendant denies the allegations in Paragraph 22 of the Complaint.
25                  23.   Defendant denies the allegations in Paragraph 23 of the Complaint.
26                                          COUNT I - TCPA
27                  24.   Defendant incorporates by reference its responses set forth above.
28   ///

     {00127149;1}                                     3
                                                                                                 ANSWER
                                                                          CASE NO. 1:19-cv-01609-AWI-EPG
 1                  25.   The allegations in Paragraph 25 of the Complaint constitute legal
 2   conclusions to which no response is required. To the extent these allegations are
 3   directed against Defendant specifically, Defendant denies them.
 4                  26.   Defendant denies using an ATDS.          Defendant lacks sufficient
 5   knowledge or information to admit or deny the remaining allegations in Paragraph
 6   26 of the Complaint.
 7                  27.   Defendant denies the allegations in Paragraph 27 of the Complaint.
 8                  28.   Defendant lacks sufficient knowledge or information to admit or deny
 9   the allegations in Paragraph 28 of the Complaint, which also constitute legal
10   conclusions.
11                  29.   Defendant denies the allegations in Paragraph 29 of the Complaint,
12   and further denies that Plaintiff is entitled to the relief requested under said
13   Paragraph.
14                                        COUNT II - RFDCPA
15                  30.   Defendant incorporates by reference its responses set forth above.
16                  31.   Defendant lacks sufficient knowledge or information to admit or deny
17   the allegations in Paragraph 31 of the Complaint, which also constitute legal
18   conclusions.
19                  32.   Defendant lacks sufficient knowledge or information to admit or deny
20   the allegations in Paragraph 32 of the Complaint, which also constitute legal
21   conclusions.
22                  33.   Defendant denies the allegations in Paragraph 33 of the Complaint.
23                  34.   The allegations in Paragraph 34 of the Complaint constitute legal
24   conclusions to which no response is required. To the extent these allegations are
25   directed against Defendant specifically, Defendant denies them.
26                  35.   The allegations in Paragraph 35 of the Complaint constitute legal
27   conclusions to which no response is required. To the extent these allegations are
28   directed against Defendant specifically, Defendant denies them.

     {00127149;1}                                     4
                                                                                                 ANSWER
                                                                          CASE NO. 1:19-cv-01609-AWI-EPG
 1                  36.   Defendant denies the allegations in Paragraph 36 of the Complaint.
 2                  37.   The allegations in Paragraph 37 of the Complaint constitute legal
 3   conclusions to which no response is required. To the extent these allegations are
 4   directed against Defendant specifically, Defendant denies them.
 5                  38.   Defendant denies the allegations in Paragraph 38 of the Complaint.
 6                  39.   Defendant denies the allegations in Paragraph 39 of the Complaint.
 7                  40.   The allegations in Paragraph 40 of the Complaint constitute legal
 8   conclusions to which no response is required. To the extent these allegations are
 9   directed against Defendant specifically, Defendant denies them.
10                  41.   The allegations in Paragraph 41 of the Complaint constitute legal
11   conclusions to which no response is required. To the extent these allegations are
12   directed against Defendant specifically, Defendant denies them.
13                  42.   Defendant denies the allegations in Paragraph 42 of the Complaint.
14                  43.   The allegations in Paragraph 43 of the Complaint constitute legal
15   conclusions to which no response is required. To the extent these allegations are
16   directed against Defendant specifically, Defendant denies them.
17                  44.   Defendant denies the allegations in Paragraph 44 of the Complaint.
18                  45.   Defendant denies the allegations in Paragraph 45 of the Complaint.
19                  46.   Defendant denies the allegations in Paragraph 46 of the Complaint,
20   and further denies that Plaintiff is entitled to the relief requested under said
21   Paragraph.
22                                    AFFIRMATIVE DEFENSES
23                                 FIRST AFFIRMATIVE DEFENSE
24                  As a separate, affirmative defense, Defendant alleges that Plaintiff’s
25   Complaint fails to state a claim upon which relief can be granted.
26                               SECOND AFFIRMATIVE DEFENSE
27                  As a separate, affirmative defense, Defendant alleges that the FDCPA and
28   RFDCPA do not apply as against Defendant, e.g. because Defendant is a student

     {00127149;1}                                    5
                                                                                                ANSWER
                                                                         CASE NO. 1:19-cv-01609-AWI-EPG
 1   loan guaranty agency with a fiduciary duty to the U.S. Department of Education,
 2   and not a “debt collector” within the meaning of the FDCPA or RFDCPA.
 3                                  THIRD AFFIRMATIVE DEFENSE
 4                  As a separate, affirmative defense, Defendant alleges that Plaintiff’s
 5   Complaint, and all allegations contained therein, or portions thereof, are, or may be,
 6   barred by the applicable statutes of limitations.
 7                                FOURTH AFFIRMATIVE DEFENSE
 8                  As a separate, affirmative defense, Defendant alleges that Plaintiff’s claims
 9   against Defendant are exclusively governed by the Higher Education Act of 1965,
10   20 U.S.C. § 1071, et seq. (“HEA”), and that Plaintiff’s claims are an improper
11   attempt to circumvent the HEA, which does not permit a private right of action
12   against Defendant.
13                                  FIFTH AFFIRMATIVE DEFENSE
14                  As a separate, affirmative defense, Defendant alleges that Plaintiff’s claims
15   are barred in part or in full by the terms and conditions of the subject student loan(s).
16                                  SIXTH AFFIRMATIVE DEFENSE
17                  As a separate, affirmative defense, Defendant alleges that it did not engage
18   in any conduct that was intentional, knowing, willful, reckless, malicious, wanton
19   or outrageous, and that Defendant at all times acted in good faith.
20                                SEVENTH AFFIRMATIVE DEFENSE
21                  As a separate, affirmative defense, Defendant alleges that if it is assumed,
22   arguendo, that Defendant violated a statute as alleged in Plaintiff’s Complaint,
23   which presupposition Defendant denies, such violation was not intentional, and
24   resulted from a bona fide error, notwithstanding the maintenance of procedures
25   reasonably adapted to avoid any such error.
26                                 EIGHTH AFFIRMATIVE DEFENSE
27                  Plaintiff has failed to satisfy statutorily required preconditions before filing
28   this action, including, but not limited to, exhausting administrative remedies.

     {00127149;1}                                       6
                                                                                                    ANSWER
                                                                             CASE NO. 1:19-cv-01609-AWI-EPG
 1                                  NINTH AFFIRMATIVE DEFENSE
 2                  As a separate, affirmative defense, Defendant alleges that the Higher
 3   Education Act of 1965, 20 U.S.C. § 1071, et seq. (“HEA”) and/or other federal law
 4   preempts all or some of Plaintiff’s claims.
 5                                 TENTH AFFIRMATIVE DEFENSE
 6                  As a separate, affirmative defense, Defendant alleges that any alleged calls
 7   to Plaintiff were made with prior express consent.
 8                               ELEVENTH AFFIRMATIVE DEFENSE
 9                  As a separate, affirmative defense, Defendant alleges that any alleged calls
10   to Plaintiff’s telephone number were made with a good faith belief that there was
11   valid consent for said calls to be placed. To the extent the telephone number was
12   reassigned following Defendant’s receipt of consent to call the number, Defendant’s
13   reliance on the consent it had been given previously was reasonable.
14                               TWELFTH AFFIRMATIVE DEFENSE
15                  As a separate, affirmative defense, Defendant alleges that no alleged calls to
16   Plaintiff were made by an automatic telephone dialing system or an artificial or
17   prerecorded voice.
18                             THIRTEENTH AFFIRMATIVE DEFENSE
19                  As a separate, affirmative defense, Defendant alleges that it is not subject to
20   the requirements of the TCPA, as the TCPA does not apply to calls placed to collect
21   debts owed to or guaranteed by the United States.
22                             FOURTEENTH AFFIRMATIVE DEFENSE
23                  As a separate, affirmative defense, Defendant alleges that Plaintiff’s claims
24   are, or may be, barred by the Bankruptcy Code and/or related case law, e.g. to the
25   extent Plaintiff filed for bankruptcy and failed to list this lawsuit and/or related
26   claim(s) as an asset.
27                              FIFTEENTH AFFIRMATIVE DEFENSE
28                  As a separate, affirmative defense, Defendant alleges that Plaintiff’s claims

     {00127149;1}                                       7
                                                                                                   ANSWER
                                                                            CASE NO. 1:19-cv-01609-AWI-EPG
 1   may be barred by the doctrines of unclean hands, laches, res judicata, waiver and/or
 2   estoppel, or similar equitable doctrines.
 3                              SIXTEENTH AFFIRMATIVE DEFENSE
 4                  As a separate, affirmative defense, Defendant alleges that Plaintiff’s claims
 5   are barred to the extent he lacks standing and/or jurisdiction to assert them.
 6                            SEVENTEENTH AFFIRMATIVE DEFENSE
 7                  As a separate, affirmative defense, Defendant alleges that any damages that
 8   Plaintiff may recover against Defendant in this action must be offset against all
 9   amounts owed to Defendant.
10                             EIGHTEENTH AFFIRMATIVE DEFENSE
11                  As a separate, affirmative defense, Defendant alleges, to the extent that
12   Plaintiff claims to have suffered damages, which is disputed by Defendant, Plaintiff
13   has failed to mitigate any such claimed damages.
14                              DEFENDANT’S PRAYER FOR RELIEF
15                  WHEREFORE, Defendant prays that Plaintiff’s Complaint be dismissed
16   with prejudice, for its attorneys’ fees and costs incurred herein, and for such further
17   relief as the Court deems just and equitable.
18                                    DEMAND FOR JURY TRIAL
19                  Defendant hereby demands a jury trial.
20
21   DATED: December 20, 2019 CARLSON & MESSER LLP
22
23                                           By:     s/Martin Schannong
                                                    David J. Kaminski
24                                                  Martin Schannong
                                                    Attorneys for Defendant
25                                                  EDUCATIONAL CREDIT
                                                    MANAGEMENT CORPORATION
26
27
28

     {00127149;1}                                      8
                                                                                                  ANSWER
                                                                           CASE NO. 1:19-cv-01609-AWI-EPG
 1                                   CERTIFICATE OF SERVICE
 2                  I hereby certify that on December 20, 2019, a true and correct copy of the
 3   foregoing document entitled ANSWER was filed through the ECF system, which
 4   will send notification of such filing to the e-mail addresses associated with this case.
 5
     DATED: December 20, 2019 CARLSON & MESSER LLP
 6
 7
                                            By:     s/Martin Schannong
 8                                                 David J. Kaminski
                                                   Martin Schannong
 9                                                 Attorneys for Defendant
                                                   EDUCATIONAL CREDIT
10                                                 MANAGEMENT CORPORATION
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00127149;1}                                    9
                                                                                               ANSWER
                                                                        CASE NO. 1:19-cv-01609-AWI-EPG
